                        Case 5:17-cv-07082-BLF Document 189 Filed 08/07/19 Page 1 of 2



            1      COOLEY LLP
                   MICHAEL G. RHODES (116127) (rhodesmg@cooley.com)
            2      JEFFREY M. GUTKIN (216083) (jgutkin@cooley.com)
                   KYLE C. WONG (224021) (kwong@cooley.com)
            3      101 California Street
                   5th Floor
            4      San Francisco, CA 94111-5800
                   Telephone: (415) 693-2000
            5      Facsimile: (415) 693-2222

            6      Attorneys for Defendant
                   GOOGLE LLC
            7

            8                                       UNITED STATES DISTRICT COURT
            9                                      NORTHERN DISTRICT OF CALIFORNIA
          10

          11       ADTRADER, INC., CLASSIC AND FOOD                      Case No. 5:17-CV-07082-BLF
                   EOOD, LML CONSULT LTD., AD
          12       CRUNCH LTD., FRESH BREAK, LTD., and                   [PROPOSED] ORDER GRANTING
                   SPECIALIZED COLLECTIONS BUREAU,                       DEFENDANT GOOGLE LLC’S
          13       INC.,                                                 ADMINISTRATIVE MOTION FOR A
                                                                         PROTECTIVE ORDER
          14                          Plaintiff,
                                                                         Courtroom: 3
          15              v.                                             Judge:      Hon. Beth Labson Freeman
                                                                         Trial Date: June 6, 2022
          16       GOOGLE LLC,

          17                          Defendant.

          18

          19              Defendant Google LLC’s (“Google”) Administrative Motion for a Protective Order is before

          20       the Court pursuant to Local Rule 7-11. Having considered the papers filed in connection with the

          21       motion, and all other matters properly considered by this Court, the Court issues the following findings

          22       and orders:

          23              IT IS HEREBY ORDERED THAT:

          24              1)      The clerk shall remove docket entries nos. 111-4, 111-6, 111-8, 115-3, 115-5, 119-4,

          25       119-6, and 119-8 from the sealed record in this matter.

          26              2)      If the Court ultimately finds that Google’s partial claim of privilege over the document

          27       with the bates number starting with GOOG-ADTR-00016152 is without merit, then Google and

          28       Plaintiffs shall within five court days of the Court’s decision on the matter, re-file copies under seal
  COOLEY LLP                                                                           [PROPOSED] ORDER GRANTING DEFENDANT’S
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    1.                       ADMIN. MTN. FOR A PROTECTIVE ORDER
                                                                                                     CASE NO. 5:17-CV-07082-BLF
                        Case 5:17-cv-07082-BLF Document 189 Filed 08/07/19 Page 2 of 2



            1      of these entries as they currently exist.

            2               3)     If the Court ultimately finds that GOOG-ADTR-00016152 is privileged in part, as

            3      Google contends, then Google shall re-file copies of docket entries 115-3, 115-5 in the sealed record

            4      with the privileged portions redacted. Google shall provide Plaintiffs with copies of docket entries

            5      111-4, 111-6, 111-8, 119-6, and 119-8 with the privileged portions redacted. Plaintiffs shall then,

            6      likewise, re-file these entries in the sealed record, with the privileged portions redacted.

            7

            8               [ALTERNATIVE]

            9

          10                1)     The clerk shall remove docket entries nos. 111-4, 111-6, 111-8, 115-3, 115-5, 119-4,

          11       119-6, and 119-8 from the sealed record in this matter.

          12                2)     Google shall, within five court days of this order, re-file copies of docket entries 115-

          13       3, 115-5 in the sealed record with the privileged portions redacted. Google shall provide Plaintiffs

          14       with copies of docket entries 111-4, 111-6, 111-8, 119-6, and 119-8 with the privileged portions

          15       redacted. Plaintiffs shall then re-file these entries in the sealed record within five court days of this

          16       order.

          17                3)     If the Court ultimately finds that Google’s partial claim of privilege over the document

          18       with the bates number starting with GOOG-ADTR-00016152 is without merit, the Clerk shall remove

          19       the re-filed versions of 111-4, 111-6, 111-8, 115-3, 115-5, 119-4, 119-6, and 119-8 from the sealed

          20       record in this matter. Google and Plaintiffs shall within five court days of the Court’s decision denying

          21       Google’s claim of privilege, re-file copies under seal of the original entries, as they currently exist on

          22       the date of this order.

          23
                   IT IS SO ORDERED.
          24

          25       Dated:
                                                           THE HONORABLE BETH LABSON FREEMAN
          26                                               UNITED STATES DISTRICT JUDGE
          27

          28
  COOLEY LLP                                                                            [PROPOSED] ORDER GRANTING DEFENDANT’S
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                     2.                       ADMIN. MTN. FOR A PROTECTIVE ORDER
                                                                                                      CASE NO. 5:17-CV-07082-BLF
